IN THE COURT OF APPEALS

         OF MARYLAND

      Misc. Docket AG No. 62

       September Term, 2012




ATTORNEY GRIEVANCE COMMISSION

         OF MARYLAND

                 v.

      STEVEN GENE BERRY




        Barbera, C.J.
        Harrell
        Battaglia
        Greene
        Adkins
        McDonald
        Watts,
                        JJ.


      PER CURIAM ORDER




       Filed: January 14, 2014
ATTORNEY GRIEVANCE                  *     In the
COMMISSION OF MARYLAND
                                    *     Court of Appeals

          v.                        *     of Maryland

                                    *     Misc. Docket AG No. 62
STEVEN GENE BERRY
                                    *     September Term, 2012


                           PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 14th day January, 2014,

     ORDERED,   by   the   Court   of   Appeals    of   Maryland,   that the

respondent, Steven Gene Berry, be, and he is hereby, disbarred,

effective immediately,      from the further practice of law in the

State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Steven Gene Berry from the register of attorneys, and pursuant to

Maryland Rule 16-760(e), shall certify that fact to the Trustees of

the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts,

pursuant to Maryland Rule 16-761(b), for which sum judgment is

entered in favor of the Attorney Grievance Commission of Maryland

against Steven Gene Berry.



                                          /s/ Mary Ellen Barbera
                                         Chief Judge